Case 21-30085-sgj11 Doc 28 Filed 01/19/21                 Entered 01/19/21 17:19:34            Page 1 of 5



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                      §
                                                  §
          DEBTORS1                                §                Joint Administration Requested


                                    CERTIFICATE OF SERVICE
          The undersigned hereby certifies that on the 19th day of January 2021, true and correct

copies of the pleadings listed below were served on the parties named on the attached Master

Service List.

          1.     Debtors’ Emergency Motion for an Order Directing the Joint Administration of
                 Chapter 11 Cases [Docket No. 2];

          2.     Notice of Designation of Complex Chapter 11 Case [Sea Girt LLC Docket No.3
                 and National Rifle Association of America Docket No. 3];

          3.     Debtors’ Emergency Motion for Entry of an Order Extending the Time to File
                 Schedules and Statements [Docket No. 4];


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


90328v1
Case 21-30085-sgj11 Doc 28 Filed 01/19/21         Entered 01/19/21 17:19:34     Page 2 of 5




          4.   Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
               Prepetition Employee Wages, Compensation, and Employee Benefits and Granting
               Related Relief [Docket No. 6]; and

          5.   Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors
               to Pay Certain Prepetition Taxes [Docket No. 7].


Dated: January 19, 2021                    Respectfully submitted,

                                           /s/ Patrick J. Neligan, Jr.
                                           Patrick J. Neligan, Jr.
                                           State Bar. No. 14866000
                                           Douglas J. Buncher
                                           State Bar No. 03342700
                                           John D. Gaither
                                           State Bar No. 24055516
                                           NELIGAN, LLP
                                           325 North St. Paul, Suite 3600
                                           Dallas, Texas 75201
                                           Telephone: 214-840-5333
                                           Facsimile: 214-840-5301
                                           pneligan@neliganlaw.com
                                           dbuncher@neliganlaw.com
                                           jgaither@neliganlaw.com

                                           PROPOSED COUNSEL FOR DEBTORS




90328v1
Case 21-30085-sgj11 Doc 28 Filed 01/19/21   Entered 01/19/21 17:19:34   Page 3 of 5
Case 21-30085-sgj11 Doc 28 Filed 01/19/21   Entered 01/19/21 17:19:34   Page 4 of 5
Case 21-30085-sgj11 Doc 28 Filed 01/19/21   Entered 01/19/21 17:19:34   Page 5 of 5
